FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICOLAS PEREZ,                                   No. 08-74215

               Petitioner,                       Agency No. A075-262-309

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Nicolas Perez, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Lopez-Alvarado v.

Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004), and we deny the petition for review.

      The record does not compel the conclusion that Perez met his burden of

establishing continuous physical presence where he failed to provide sufficient

evidence supporting his presence from September 1987. See Singh-Kaur v. INS,

183 F.3d 1147, 1150 (9th Cir. 1999) (evidence does not compel a conclusion

contrary to the agency’s where there is “[t]he possibility of drawing two

inconsistent conclusions from the evidence”) (internal quotation marks and citation

omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                  08-74215